 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 U.S. BANK NATIONAL ASSOCIATION,                           Case No.: 2:19-cv-00498-APG-EJY

 4          Plaintiff                                             Order Denying Motions

 5 v.                                                                  [ECF Nos. 5, 21]

 6 FIDELITY NATIONAL TITLE
   INSURANCE COMPANY and UNITED
 7 CAPITAL TITLE INSURANCE
   COMPANY,
 8
         Defendants
 9

10         In light of the parties’ stipulation to stay this case (ECF No. 24),

11         I ORDER that the motion to stay case (ECF No. 21) is DENIED as moot.

12         I FURTHER ORDER that the pending motion to dismiss (ECF No. 5) is denied without

13 prejudice to renew after the stay is lifted.

14         DATED this 27th day of November, 2019.

15

16
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
